In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, entered July 15, 1974, which, upon a prior determination that appellant was a juvenile delinquent, committed him to a New York State training school (Division for Youth, Title III). Order *911reversed, on the law, without costs, and proceeding remitted to the Family Court for de novo proceedings. The appeal presented no questions of fact. The record does not disclose that appellant was advised of his right to remain silent at the commencement of the fact-finding hearing (Family Ct. Act, § 741) or that he was questioned by the trial court as to any of the facts alleged in the petition. Martuscello, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.